DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of reply filed on 08/18/2020 and claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/18/2020 has been considered and placed of record. An initialed copy is attached herewith.
Specification
Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, the underlined limitations of, “…comprising a transition area provided on a mounting surface of the printed circuit board and connected between the first voltage sense lead and the first fuse.” Are indefinite as it is not clear whether it is referring back to a separate first fuse than the first removable fuse previously recited.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,784,495. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application are broader in scope than claims in the ‘495 patent and are fully anticipated.
Application #16/996,157
USPAT 10,784,495
Claim 1: A battery array, comprising: a sense lead assembly including: a first wiring member including a first voltage sense lead; a printed circuit board connected to the first wiring member; and a first removable fuse connected to the first voltage sense lead.
Claim 1: A battery array, comprising: a grouping of battery cells; and a sense lead assembly connected to the grouping of battery cells, wherein the sense lead assembly includes: a first wiring member including a first voltage sense lead; a second wiring member including a second voltage sense lead; a printed circuit board (PCB) connected to the first and second wiring members, wherein the PCB is comprised of a first material and the first and second wiring members are comprised of a second, different material; a first removable fuse mounted to the PCB and connected to the first voltage sense lead at a first side of a transition area of the circuit board; a second removable fuse mounted to the PCB and connected to the second voltage sense lead; a sense lead connector; a first additional wire connecting the sense lead connector to the PCB at a second side of the transition area of the circuit board; and a second additional wire connecting the sense lead connector to the PCB near the second removable fuse.
Claim 16: A battery array, comprising: a grouping of battery cells; and a sense lead assembly connected to the grouping of battery cells, wherein the sense lead assembly includes: a first wiring member including a first voltage sense lead; a second wiring member including a second voltage sense lead; a printed circuit board (PCB) connected to the first and second wiring members, wherein the PCB is comprised of a first material and the first and second wiring members are comprised of a second, different material; a first removable fuse connected to the first voltage sense lead; a second removable fuse connected to the second voltage sense lead; a sense lead connector; a first additional wire connecting the sense lead connector to the PCB; and a second additional wire connecting the sense lead connector to the PCB.
Claim 1: A battery array, comprising: a grouping of battery cells; and a sense lead assembly connected to the grouping of battery cells, wherein the sense lead assembly includes: a first wiring member including a first voltage sense lead; a second wiring member including a second voltage sense lead; a printed circuit board (PCB) connected to the first and second wiring members, wherein the PCB is comprised of a first material and the first and second wiring members are comprised of a second, different material; a first removable fuse mounted to the PCB and connected to the first voltage sense lead at a first side of a transition area of the circuit board; a second removable fuse mounted to the PCB and connected to the second voltage sense lead; a sense lead connector; a first additional wire connecting the sense lead connector to the PCB at a second side of the transition area of the circuit board; and a second additional wire connecting the sense lead connector to the PCB near the second removable fuse.
Claim 2: The battery array as recited in claim 1, comprising a plurality of battery cells, and the sense lead assembly electrically connects the plurality of battery cells.
Claim 1
Claim 3: The battery array as recited in claim 1, wherein the first wiring member is configured as a flat flexible cable or a flexible printed circuit.
Claim 2: The battery array as recited in claim 1, wherein the first wiring member is configured as a flat flexible cable or a flexible printed circuit.
Claim 4: The battery array as recited in claim 3, wherein the first voltage sense lead extends inside the flat flexible cable or is applied on an external surface of the flexible printed circuit.
Claim 3: The battery array as recited in claim 2, wherein the first voltage sense lead extends inside the flat flexible cable or is applied on an external surface of the flexible printed circuit.
Claim 6: The battery array as recited in claim 1, wherein the first wiring member connects between the printed circuit board and a plurality of bus bars.
Claim 4: The battery array as recited in claim 1, wherein the first wiring member connects between the PCB and a plurality of bus bars.
Claim 7: The battery array as recited in claim 1, comprising at least one additional wire connected between the printed circuit board and a sense lead connector.  
Claim 8. The battery array as recited in claim 7, wherein the sense lead connector connects to an intermediate harness assembly or directly to a control module.

Claim 5: The battery array as recited in claim 1, wherein the sense lead connector connects to an intermediate harness assembly or directly to a control module.
Claim 9: The battery array as recited in claim 1, wherein the printed circuit board includes at least one flexible retention arm for securing the printed circuit board to a plastic carrier of a circuit connector system.
Claim 6: The battery array as recited in claim 1, wherein the PCB includes at least one flexible retention arm for securing the PCB to a plastic carrier of a circuit connector system.
Claim 10: The battery array as recited in claim 1, wherein the first voltage sense lead extends between a bus bar and the first removable fuse.
Claim 7: The battery array as recited in claim 1, wherein the first voltage sense lead extends between a bus bar and the first removable fuse.
Claim 11: The battery array as recited in claim 1, wherein the sense lead assembly includes at least one thermistor.
Claim 8: The battery array as recited in claim 1, wherein the sense lead assembly includes at least one thermistor.
Claim 12: The battery array as recited in claim 1, wherein the sense lead assembly includes a second wiring member having a second voltage sense lead.
Claim 1


Claim 13: The battery array as recited in claim 12, wherein the printed circuit board is centrally mounted between the first wiring member and the second wiring member.
Claim 9:The battery array as recited in claim 1, wherein the PCB is centrally mounted between the first wiring member and the second wiring member.
Claim 14: The battery array as recited in claim 12, comprising a second removable fuse mounted to the printed circuit board and connected to the second voltage sense lead.
Claim 1
Claim 15: The battery array as recited in claim 1, wherein the sense lead assembly is a component of a circuit connector system that is mounted at a top surface of a battery array.
Claim 10: The battery array as recited in claim 1, wherein the sense lead assembly is a component of a circuit connector system that is mounted at a top surface of a battery array.
Claim 17: The battery array as recited in claim 16, wherein the PCB includes a first transition area for connecting the first and second voltage sense leads to the PCB and a second transition area for connecting the first and second additional wires to the PCB.
Claim 1
Claim 20: The battery array as recited in claim 16, wherein the sense lead connector connects to an intermediate harness assembly or directly to a control module.
Claim 5: The battery array as recited in claim 1, wherein the sense lead connector connects to an intermediate harness assembly or directly to a control module.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8,10,12-17, and 20 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by SWOISH US 2015/0064516 (cited by applicants).
Regarding claim 1, Swoish discloses and shows in Figs. 2-6, a battery array(battery assembly 50 [0046]), comprising: a sense lead assembly(60) including: a first wiring member(90) including a first voltage sense lead(60-1)(Figs. 2-3)([0037],[0047]); a printed circuit board (52) (PCB) ([0037])  connected to the first wiring member(90); and a first removable(note- since the fuse is mounted to the circuit board(52), it is removable and furthermore the fuse links are made of traces of copper metal wires and are printed on the  external surface (62) of substrate (56) which latter is included in the flexible printed circuit board; [0036],[0044])) fuse(72) connected to the first voltage sense lead(60-1)([0013],[0014],[0032],[0046]-[0051]).
Regarding claim 2, Swoish discloses, the battery array comprising a plurality of battery cells(54)([0003],[0014]), and the sense lead assembly(60) electrically connects the plurality of battery cells(54)(see Figs. 2-3).
Regarding claim 3, Swoish discloses, wherein the first wiring member(90) is configured as a flat flexible cable or a flexible printed circuit(52)([0037],[0042]; see Figs. 2-3).
Regarding claim 4, Swoish discloses wherein the first voltage sense lead(60-1) extends inside the flat flexible cable or is applied on an external surface of the flexible printed circuit(52)(see Figs. 2-3).
Regarding claim 5, Swoish discloses the battery array comprising a transition area provided on a mounting surface of the circuit board(52) and connected between the first voltage sense lead(60-1) and the first removable fuse(72).
Regarding claim 6, Swoish discloses, wherein the first wiring member(90) connects between the printed circuit board(52) and a plurality of bus bars(58)([0050]; Figs. 2-3).
Regarding claim 7, Swoish discloses, the battery array comprising at least one additional wire connected(92) between the printed circuit board(52) and a sense lead connector(66) ([0047])(see Figs. 2-3).
Regarding claim 8, Swoish discloses, the battery array, wherein the sense lead connector(66) connects to an intermediate harness assembly or directly to a control module(68)(see Figs. 2-3).
Regarding claim 10, Swoish discloses, wherein the first voltage sense lead(60-1) extends between a bus bar(58) and the first removable fuse(72)(see Figs. 2 and 6 with detail B).
Regarding claim 12, Swoish discloses, wherein the sense lead assembly includes a second wiring member(92) having a second voltage sense lead(60-2).
Regarding claim 13, Swoish discloses, wherein the printed circuit board is centrally mounted between the first wiring member(90) and the second wiring member(92)(by inspection of Figs. 2-3).
Regarding claim 14, Swoish discloses, the battery array, comprising a second removable fuse(72) mounted to the printed circuit board and connected to the second voltage sense lead([0051]).
Regarding claim 15, Swoish discloses, wherein the sense lead assembly(60) is a component of a circuit connector system that is mounted at a top surface(substrate 56) of a battery array(50)([0036]-[0037],[0039]).
Regarding claim 16, Swoish discloses and shows in Figs. 2-6: a battery array(battery assembly 50, [0046]) comprising: a grouping of battery cells(cells(54)([0003],[0014])); and a sense lead assembly(60) connected to the grouping of battery cells(54)(see Figs. 2-3), wherein the sense lead assembly(60) includes: a first wiring member(90) including a first voltage sense lead(60-1)(Figs. 2-3)([0037],[0047]); a second wiring member(92) including a second voltage sense lead(60-2).; a printed circuit board (PCB)(52) (PCB) ([0037]) connected to the first(90) and second(92) wiring members, wherein the PCB(52) is comprised of a first material(polyimide)(see ¶[0005]-[0006],[0020], and [0038]) and the first and second wiring members are comprised of a second, different material(copper, brass or aluminum; see ¶[0040]); a first removable fuse(72)(see Figs. 2 and 6 with detail B) connected to the first voltage sense lead(60-1); a second removable fuse(72) connected to the second voltage sense lead(60-2)(see ¶[0051]); a sense lead connector(66); a first additional wire(90) connecting the sense lead connector(66) to the PCB(52) ([0050]; Figs. 2-3); and a second additional wire(92) connecting the sense lead connector(66) to the PCB(52) (see ¶[0047])(see Figs. 2-3).
Regarding claim 17, Swoish discloses, wherein the PCB(52) includes a first transition area for connecting the first(60-1) and second(60-2) voltage sense leads to the PCB and a second transition area for connecting the first(90) and second(92) additional wires to the PCB(52)(see Figs. 2-3).
Regarding claim 20, Swoish discloses, wherein the sense lead connector(66) connects to an intermediate harness assembly or directly to a control module(68)(see Figs. 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SWOISH US 2015/0064516(cited above) in view of LEE et al (LEE) US 2018/0076487.
Regarding claim 11, Swoish fails to teach the limitations of, wherein the sense lead assembly includes at least one thermistor.
Lee teaches factual evidence of, wherein the sense lead assembly includes at least one thermistor([0022],[0078]-[0080]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a thermistor in the battery assembly of Swoish. The motivation for doing so is to provide a temperature measurement of the battery cells and thereby prevent a subsequent damage to the unit that may result from overheating. 
Accordingly claim 11 would have been obvious.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SWOISH US 2015/0064516(cited above by applicants) in view of Murowaki et al., (Murowaki) USPAT 6,280,205.
Regarding claim 9, Swoish does not teach the limitations of, wherein the printed circuit board includes at least one flexible retention arm for securing the printed circuit board to a plastic carrier of a circuit connector system.
Murowaki discloses and shows in Figs. 1-3, factual evidences of, wherein the printed circuit board(5) includes at least one flexible retention arm(7) for securing the printed circuit board(5) to a plastic carrier of a circuit connector system(col. 3, lines 5-43).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included in the battery assembly of Swoish, a printed circuit board that includes at least one flexible retention arm for securing the printed circuit board to a plastic carrier of a circuit connector system. The motivation for doing so is to provide a proper positioning of the lead terminals from the connector body as to be inserted into respective through holes of the flexible member. The advantages for doing so is to enable the conductive paths of the flexible member to be electrically connected to a wiring pattern on the printed circuit board.
Accordingly claim 9 would have been obvious.
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over SWOISH US 2015/0064516(cited above by applicants).
Regarding claim 18, Swoish discloses the claimed invention but stays silent regarding the limitations of, “wherein the first transition area is located on a first side of the PCB and the second transition area is located on a second, opposite side of the PCB.”
However, Examiner takes official notice that when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious. Furthermore, having the first transition area is located on a first side of the PCB and the second transition area is located on a second, opposite side of the PCB in the device of Swoish would have been “obvious to try” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp.
Accordingly claim 18 would have been obvious.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subjected to a timely filed and approved terminal disclaimer over USPAT 10,784,495.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        April 29, 2022